Exhibit 10.1

 

INDEMNIfication AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of December ___, 2017,
by and between Aevi Genomic Medicine, Inc., a Delaware corporation (the
“Company”), and ________________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available;

 

WHEREAS, the Company’s Amended and Restated Certificate of Incorporation (the
“Charter”), the Company’s Third Amended and Restated Bylaws (the “By-laws”) and
the General Corporation Law of the State of Delaware expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the Board, officers and other persons with respect to indemnification and
advancement of expenses;

 

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors and officers to expensive
litigation risks that may not be fully covered by liability insurance;

 

WHEREAS, the Company and Indemnitee further recognize the difficulty in
obtaining and accessing directors and officers liability insurance that fully
and adequately covers directors and officers for their acts and omissions on
behalf of the Company and its subsidiaries;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
By-laws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder;

 

WHEREAS, Indemnitee may have certain rights to indemnification and/or insurance
provided by other entities and/or organizations which Indemnitee and such other
entities and/or organizations intend to be secondary to the primary obligation
of the Company to indemnify Indemnitee as provided herein, with the Company’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board and/or as an officer of the
Company; and

 

WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses to, its directors and officers to
the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be
protected.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 



 

 

 

Section 1.                Services to the Company. Indemnitee agrees to serve or
continue to serve as a director and/or officer of the Company for the duration
of his or her appointment, provided that Indemnitee may at any time and for any
reason resign from the Board or as an officer of the Company, as the case may be
(subject to any other contractual obligation or any obligation imposed by
operation of law). This Agreement shall not be deemed an employment contract
between the Company and Indemnitee. The foregoing notwithstanding, this
Agreement shall continue in force after Indemnitee has ceased to serve as a
director and/or officer of the Company.

 

Section 2.                Definitions. As used in this Agreement:

 

(a)               A “Change in Control” shall be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

 

(i)                 Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;

 

(ii)              Change in Board of Directors. During any period of two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has effected, or entered into an agreement with the Company to effect, a
transaction described in Sections 2(a)(i), 2(a)(iii) or 2(a)(iv)) whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a least a majority of the members of the Board;

 

(iii)            Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;

 

(iv)             Dissolution or Disposition of Assets. The approval by the
stockholders of the Company of the dissolution of the Company or of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; and

 

(v)               Other Events. There occurs any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

 

For purposes of this Section 2(a), the following terms shall have the following
meanings:

 



 2 

 

 

(A)             “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity, and further provided, that any calculation of securities beneficially
owned by a Beneficial Owner shall include securities that are the subject of a
derivative that creates for the Beneficial Owner the economic equivalent of
ownership in such securities for the Beneficial Owner by tying the value of the
derivative to the price or value of such securities.

 

(B)              “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

 

(C)              “Person” or “person” shall have the meaning as set forth in
Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Person
shall exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(b)               “Corporate Status” describes the status of a person who is or
was a director, officer, employee, agent or fiduciary of any Enterprise.

 

(c)               “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, non-profit entity
or other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary.

 

(d)               “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding (as defined below), or responding to,
or objecting to, a request to provide discovery in any Proceeding. Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent, and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement. Expenses, however, shall not include amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.

 



 3 

 

 

(e)               “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past three years has been, retained to represent: (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to indemnify such counsel fully
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(f)                The term “Proceeding” shall include any threatened, pending
or completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or other actual, threatened or
completed proceeding, whether brought in the right of the Company (including a
derivative lawsuit) or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is or will be
involved as a party or otherwise by reason of Indemnitee’s Corporate Status, by
reason of any action taken by Indemnitee or of any action on Indemnitee’s part
while acting in his or her Corporate Status, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of an Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses may be
provided under this Agreement; except any action initiated by Indemnitee to
enforce Indemnitee’s rights under this Agreement.

 

(g)               Reference to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director or officer of the Company which
imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he reasonably believed to be in
the best interests of the participants and beneficiaries of an employee benefit
plan shall be deemed not to have engaged in willful misconduct or a knowing
violation of criminal law.

 

Section 3.                (a) Indemnity in Proceedings. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, including a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses, liabilities, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein
(i) with respect to any Proceeding other than a Proceeding by or in the right of
the Company, so long as the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful, and (ii) with respect to any
Proceeding by or in the right of the Company, so long as the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that the Court of
Chancery of the State of Delaware shall determine that such indemnification may
be made.

 



 4 

 

 

(b)               Settlement.

 

(i)                 The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding that
Indemnitee effected without the Company’s prior written consent, which consent
shall not be unreasonably withheld.

 

(ii)              The Company shall not, without the prior written consent of
Indemnitee (which consent shall not be unreasonably withheld), consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise (A) which includes an admission of fault of Indemnitee, any
non-monetary remedy affecting Indemnitee or any monetary obligation for which
Indemnitee is not indemnified hereunder or (B) with respect to any Proceeding
with respect to which Indemnitee is likely to be or is made a party, witness or
participant or is otherwise entitled to seek indemnification hereunder that does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding, which release shall be in form
and substance reasonably satisfactory to Indemnitee.

 

Section 4.                Indemnification for Expenses of a Party Who is Wholly
or Partly Successful. Notwithstanding any other provisions of this Agreement
(other than Section 6(a) or (c) of this Agreement), to the fullest extent
permitted by applicable law and to the extent that Indemnitee is a party to (or
a participant in) and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, in whole or in
part, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall, subject to Section 6(a) and (c) of this
Agreement, indemnify Indemnitee against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. If Indemnitee is not wholly
successful in such Proceeding, the Company also shall, subject to Section 6(a)
and (c) of this Agreement, indemnify Indemnitee against all Expenses reasonably
incurred in connection with a claim, issue or matter related to any claim,
issue, or matter on which the Indemnitee was successful. For purposes of this
Section 4 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

Section 5.                Indemnification for Expenses of a Witness.
Notwithstanding any other provision of this Agreement (other than Section 6(a)
and (c) of this Agreement), to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 



 5 

 

 

Section 6.                Exclusions. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

 

(a)               for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

 

(b)               (i) for an accounting of profits made from the purchase and
sale (or sale and purchase) by Indemnitee of securities of the Company within
the meaning of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law, or (ii) for any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act of 2002), if
Indemnitee is held liable therefor; or

 

(c)               in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee prior to a Change in Control against the
Company or its directors, officers, employees or other indemnitees, unless (i)
the Board authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

 

Section 7.                Advances of Expenses.

 

(a)               Notwithstanding any provision of this Agreement to the
contrary but subject to Section 7(c) of this Agreement, the Company shall
advance, to the fullest extent permitted by applicable law, the Expenses
reasonably incurred by Indemnitee in connection with any Proceeding, and such
advancement shall be made within 30 days after the receipt by the Company of a
statement or statements requesting such advances (supported by statements in
reasonable detail of Expenses incurred or to be incurred within the next 30
days) from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. The Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement which shall
constitute an undertaking that the Indemnitee will repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company.

 



 6 

 

 

(b)               In the event the Company is obligated under this Section 7 to
pay, and pays the Expenses of any Proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of the Company’s
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not, in fact, have employed counsel approved by
Indemnitee to assume the defense of such Proceeding or any counsel appointed by
the Company is, in the sole judgment of Indemnitee, inadequate, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company.

 

(c)               This Section 7 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 6(a) or (c) of this
Agreement.

 

Section 8.                Procedure for Notification and Defense of Claim. To
obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such action, suit or
proceeding. The omission to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee otherwise than under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

 

Section 9.                Procedure Upon Application for Indemnification.

 

(a)               Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 8, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
by the Board in accordance with applicable standard of conduct under Delaware
law; provided, that if a Change in Control has occurred, then such determination
shall be made by Independent Counsel in a written opinion to the Board, a copy
of which shall be delivered to the Indemnitee. Indemnitee shall cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including reasonable attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 



 7 

 

 

(b)               In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 9(a)
hereof, the Independent Counsel shall be selected by Indemnitee, and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. The Company may, within 10 days after such
written notice of selection shall have been given, deliver to Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of Independent Counsel (as defined in Section 2 of this
Agreement), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 8 hereof and the final disposition of the
Proceeding, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court (as defined in
Section 20 of this Agreement) for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 9(a) hereof. Upon the
due commencement of any judicial proceeding or arbitration pursuant to
Section 11(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

Section 10.            Presumptions and Effect of Certain Proceedings.

 

(a)               In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 8 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(b)               Subject to Section 11(e), if the person, persons or entity
empowered or selected under Section 9 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 60-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 10(b) shall not apply if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(a) of this Agreement.

 



 8 

 

 

(c)               The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee was guilty of willful
misconduct or a knowing violation of criminal law unless a court in such
Proceeding made a specific determination that Indemnitee engaged in willful
misconduct or a knowing violation of criminal law.

 

(d)               Reliance as a Safe Harbor. For purposes of this Agreement, and
without creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

 

Section 11.            Remedies of Indemnitee.

 

(a)               Indemnitee shall be entitled to an adjudication by a court of
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within one hundred eighty (180) days following the date on which Indemnitee
first has the right to commence such. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

 

(b)               In the event that a determination shall have been made
pursuant to Section 9(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 11 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 11 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 



 9 

 

 

(c)               If a determination shall have been made pursuant to
Section 9(a) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 11, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)               The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

(e)               Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

 

Section 12.            Non-exclusivity; Survival of Rights; Primacy of
Indemnification; Insurance; Subrogation.

 

(a)               The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter, the By-laws, any agreement, a vote of stockholders, a
resolution of directors, any liability policy, any insurance policy or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Charter and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 



 10 

 

 

(b)               To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which such
person serves at the request of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, agent or
fiduciary under such policy or policies. If, at the time of the receipt of a
notice of a claim pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

(c)               The Company hereby acknowledges that Indemnitee has or may
have in the future certain rights to indemnification, advancement of expenses
and/or insurance provided by other entities and/or organizations (collectively,
the “Secondary Indemnitors”). The Company hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the Secondary Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary), (ii) that it shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and the
Charter and By-laws (or any other agreement between the Company and Indemnitee),
without regard to any rights Indemnitee may have against the Secondary
Indemnitors, and (iii) that it irrevocably waives, relinquishes and releases the
Secondary Indemnitors from any and all claims against the Secondary Indemnitors
for contribution, subrogation or any other recovery of any kind in respect
thereof. The Company further agrees that no advancement or payment by the
Secondary Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Secondary Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company. The Company and Indemnitee
agree that the Secondary Indemnitors are express third party beneficiaries of
the terms of this Section 12(c).

 

(d)               Except as provided in paragraph (c) above, in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee (other than against
the Secondary Indemnitors), who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(e)               Except as provided in paragraph (c) above, the Company shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that Indemnitee has otherwise actually received such payment
therefor under any insurance policy, contract, agreement or otherwise.

 



 11 

 

 

(f)                Except as provided in paragraph (c) above, the Company’s
obligation to indemnify or advance Expenses hereunder to Indemnitee with respect
to service at the request of the Company as a director, officer, employee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
expenses from such other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise with respect to
such service.

 

Section 13.            Duration of Agreement. This Agreement shall continue
during the period Indemnitee’s Corporate Status is effective and shall continue
thereafter, including through any termination of this Agreement (i) so long as
Indemnitee may be subject to any possible Proceeding (including any rights of
appeal thereto or rights pursuant to Section 11 hereof) and (ii) throughout the
pendency of any Proceeding (including any rights of appeal thereto or rights
pursuant to Section 11 hereof) commenced by Indemnitee to enforce or interpret
his or her rights under this Agreement, even if, in either case, he or she may
have ceased to serve in such capacity at the time of any such Proceeding. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, estate,
personal representatives, executors and administrators.

 

Section 14.            Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

Section 15.            Enforcement.

 

(a)               The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to continue to serve as a director and/or officer of the
Company and/or to confirm to Indemnitee that after Indemnitee ceases to be a
director and/or officer Indemnitee will continue to be entitled to
indemnification and advancement of expenses by the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in continuing to
serve as a director and/or officer of the Company and has provided other good
and valuable consideration in connection with this Agreement, the sufficiency
and receipt of which are hereby acknowledged.

 



 12 

 

 

(b)               This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of, the Charter, the
By-laws and applicable law, and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder.

 

Section 16.            Modification and Waiver. No supplement, modification,
termination or amendment of this Agreement shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

Section 17.            Notice by Indemnitee. Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter that may be subject to indemnification or advancement of
Expenses covered hereunder. The failure of Indemnitee to so notify the Company
shall not relieve the Company of any obligation that it may have to the
Indemnitee under this Agreement or otherwise; provided, however, that a delay in
giving such notice shall not deprive Indemnitee of any right to be indemnified
under this Agreement unless, and then only to the extent that, such delay is
materially prejudicial to the defense of such claim.

 

Section 18.            Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

 

(i)                 if to Indemnitee, at the address indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide to the
Company; and

 

(ii)              if to the Company, to the Secretary, at 435 Devon Park Drive,
Suite 715 Wayne, PA 19087

 

or to any other address as may have been furnished to Indemnitee by the Company
or vice versa.

 

Section 19.            Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s). The Company hereby waives and relinquishes
any right of contribution it may have against Indemnitee in respect of Section
3, and the Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought against Indemnitee by
officers, directors or employees of the Company, other than Indemnitee, who may
be jointly liable with Indemnitee.

 



 13 

 

 

Section 20.            Applicable Law and Consent to Jurisdiction. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 11(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Court of Chancery of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

Section 21.            Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 22.            Miscellaneous.

 

(a)               The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

(b)               [For Matthew Bayley’s agreement only] [The Company and anyone
claiming by, through, under or in its behalf, including any insurer, shall have
no claim, right of action or right of subrogation related to any matter
addressed in this Agreement against the Children’s Hospital of Philadelphia, the
Children’s Hospital of Philadelphia Foundation and their respective affiliates
(other than the Company), directors, officers, employees and contractors (other
than the Company).]

 

[Signature Page Follows]

 

 

 

 14 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

  

 



  AEVI GENOMIC MEDICINE, INC.                         By:       Name:      
Title:                           INDEMNITEE                         Name:      
Address:            



 

 

 

 



[Signature Page to Indemnity Agreement]

 

 

 